OPINION — AG — COUNTY COMMISSIONERS ARE ALLOWED TO SPEND ALLOCATED STATE FUNDS FOR COUNTY ROADS WITHIN CITY LIMITS OF CITIES OR TOWNS IN THE COUNTY IF SUCH ROADS ARE, IN FACT, A CONTINUATION OF THE COUNTY HIGHWAY SYSTEM AND IF SUCH ROADS ARE WITHIN THE CATEGORY SPECIFIED IN THE STATE LEVYING THE TAX FROM WHICH SUCH ALLOCATION IS MADE. THAT THE COUNTY COMMISSIONERS MAY, UNDER THE DIRECTION OF THE STATE HIGHWAY COMMISSION (DEPARTMENT OF TRANSPORTATION), GRADE, OR DRAIN OR HARD SURFACE ANY STATE OR COUNTY HIGHWAY WITHIN ANY CITY OR TOWN LIMITS, AND THEY SAY, IN THEIR DISCRETION, HARD SURFACE ANY COUNTY HIGHWAY THEREIN. THAT THE COUNTY COMMISSIONERS MAY SPEND FUNDS ALLOCATED UNDER THE SPECIAL FUEL USE TAX TO SURFACE AND RESURFACE ROADS DESIGNATED AS SCHOOL BUS OR MAIL ROUTES INCORPORATED TOWN OR NOT OVER 5,000 POPULATION. CITE: OPINION NO. MARCH 11, 1963 — HAMILTON (HARVEY CODY)